Citation Nr: 9924345	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  91-14 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991) for additional genitourinary 
(GU) disabilities resulting from VA medical treatment from 
August 1971 to November 1973.  

2.  Entitlement to service connection for claimed shell 
fragment wounds (SFWs) of the spine, knees and legs, or feet.  

3.  Entitlement to special monthly compensation (SMC) based 
on the appellant's alleged need for the regular aid and 
attendance (A&A) of another individual due to the service-
connected disabilities.  

4.  Entitlement to a compensable schedular disability rating 
for residuals of a right brachial artery aneurysm, separate 
from the schedular disability rating for the service-
connected gunshot wound (GSW) of the right arm.  

5.  Entitlement to an effective date earlier than March 19, 
1990 for the grant of service connection for residuals of a 
cold injury to the feet.  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is a veteran of World War II, and he was also a 
Prisoner of War (POW) of the German Government from March 
1943 to April 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Albuquerque 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This appeal has an extremely complex procedural 
history which has been set forth in the Introduction to the 
Board decision of February 1998, which is incorporated by 
reference herein.  The case was last before the Board in 
February 1998, at which time the sole remaining issue in 
appellate status--the claim under 38 U.S.C.A. § 1151--was 
remanded to the RO for further development.  The case has 
been returned to the Board for further consideration of that 
issue, together with four additional issues, as listed on the 
cover page, which are now procedurally before the Board.  

As noted at page four in the Board's prior decision in 
February 1998, the appellant continues to maintain that the 
Board decision dating from February 1988, which initially 
denied his claim under 38 U.S.C.A. § 1151 (formerly § 351) 
reflects clear and unmistakable error (CUE).  The temporary 
stay on adjudicating such claims has now been lifted; 
however, a review of the extensive record in this case does 
not reveal any allegations by the appellant of CUE in the 
February 1988 Board decision which rise to the level of 
specificity required by 38 C.F.R. § 20.1404(b) (effective 
Feb. 12, 1999).  (See. e.g., appellant's written statement 
dated March 18, 1999, p. 5; appellant's written statement 
dated January 27, 1999; and p. 15 of May 5, 1997 hearing 
transcript.) 

The appellant is therefore advised that a motion to revise a 
Board decision based on CUE must be in writing, signed by the 
moving party or that party's representative, and satisfy 
certain other, formal requirements.  See 38 C.F.R. 
§ 20.1404(a).  Such motion must be filed with the Director, 
Administrative Service (014), Board of Veterans Appeals, 
810 Vermont Avenue, NW, Washington, D.C. 20420.  This motion 
must set forth clearly and specifically the alleged clear and 
unmistakable error, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions which fail to comply with the requirements 
set forth in this paragraph shall be denied.  38 C.F.R. 
§ 20.1404(b).  

The Board interprets the March 1999 letter signed by M. Haas, 
D.P.M., as raising the additional issue of entitlement to 
service connection for ingrown toenails pursuant to the 
principles announced in Allen v. Brown, 7 Vet. App. 439 
(1995).  It also appears that the appellant has asserted an 
additional claim seeking service connection for eczema of his 
laparotomy scar in paragraph 12b of his March 18, 1999 
written statement.  

By rating action in April 1999, the RO continued the 
10 percent schedular disability rating assigned for the 
service-connected residuals of frozen feet.  According to the 
record presently before the Board, the appellant has not yet 
initiated an appeal from this rating determination; nor did 
he initiate a timely appeal to the Board from the initial 
rating for this disability, of which he was informed by 
letter dated March 16, 1998.  


FINDINGS OF FACT

1.  The claim seeking service connection for SFWs of the 
spine, knees and legs, or feet is not plausible.  

2.  The appellant's current claim seeking service connection 
for the residuals of frozen feet was filed on March 19, 1990.  

3.  Medical evidence clearly demonstrating the existence of 
residual disability due to the frozen feet experienced in 
service dates from an April 1996 examination of the appellant 
by a private podiatrist; earlier evidence of an ambiguous 
nature dates from a VA POW protocol examination of the 
appellant in September 1983.  


CONCLUSIONS OF LAW

1.  The claim seeking service connection for SFWs of the 
spine, knees and legs, or feet is not well grounded.  
38 U.S.C.A. §§ 1110, 1112(b), 1154 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(c) (1998).  

2.  Entitlement to an effective date earlier than March 19, 
1990 for a grant of service connection for the residuals of 
frozen feet is not established.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

SFWs of the spine, knees and legs, or feet

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
The aforementioned factual basis may be established by 
medical evidence, competent lay evidence, or both.  38 C.F.R. 
§ 3.307(b).  In general, lay witnesses, such as the 
appellant, are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time; however, issues involving medical causation 
or diagnosis require competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 
5 Vet.App. 91 (1993).  In the case of a veteran who engaged 
in combat with the enemy in active service during a period of 
war, the Secretary shall accept as sufficient proof of 
service connection for any disease or injury alleged to have 
been incurred in service satisfactory lay or other evidence 
of service incurrence of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence in such service, and, to 
that end, shall resolve every reasonable doubt in favor of 
the veteran.  38 U.S.C.A. § 1154(b) (West 1991).  

In addition, a claimant must always present evidence of a 
well-grounded claim; i.e., a plausible claim, one which is 
either meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Moreover, a 
well-grounded claim must be supported by evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
If a claim is not well grounded, no duty to assist the 
claimant in the development of that claim attaches to VA.  
38 U.S.C.A. § 5107(a).  

The U. S. Court of Appeals for Veterans Claims (known as the 
U. S. Court of Veterans Appeals prior to March 1, 1999, and 
hereinafter the Court) has held repeatedly that, in order for 
a claim seeking to establish service incurrence of a 
disability to be considered plausible, there must be 
competent evidence of a current disability; of incurrence of 
a disease or injury in service; and of a relationship or 
"nexus" between the current disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
The Court has further held that the reduced evidentiary 
burden provided for combat veterans by 38 U.S.C.A. § 1154(b) 
relates only to the question of service incurrence and not to 
the questions of current disability or nexus to service, as 
to both of which competent medical evidence is still 
generally required.  Brock v. Brown, 10 Vet. App. 155 at 162 
(1997); see also Arms v. West, 12 Vet. App. 188 (1999).  

The appellant has been service-connected for the residuals of 
an aneurysm and GSW of the right arm since his discharge from 
active service in 1945.  He recently alleged that he also 
sustained three additional SFWs at the same time for which 
service connection is now appropriate.  

The service medical records report only that the appellant 
sustained a GSW to the right arm in March 1943 which 
subsequently necessitated surgery to correct an aneurysm of 
the right brachial artery.  As a result of these events in 
service, there are (or were) at least two scars on the right 
arm: the entry wound on the posterior lateral aspect of the 
right mid-arm, and the postoperative scar at the site of the 
exit wound on the medial aspect of the right upper arm (see 
VA medical examination of appellant in 1946 and 1948, and 
subsequently).  

The report of the appellant's medical examination in 
September 1945 prior to his discharge from active service 
refers specifically to "Wounds, gunshot wounds right upper 
arm."  No findings indicative of SFWs of the spine, knees and 
legs, or feet were reported on that examination.  In fact, no 
musculoskeletal defects were noted on examination, and the 
clinical evaluation of the appellant's feet was normal.  A 
citation in September 1945 for the Purple Heart Medal also 
mentions "wounds received in action on 23 March 1943."  The 
appellant has pointed to the use of the plural form,"wounds," 
in the official documents as conclusive proof of the claimed 
SFWs of the spine, knees and legs, or feet.  However, it is 
at least as likely that the entries refer to the two wounds 
on the right arm, which the discharge examination report 
specifically mentions.  Moreover, none of the official 
records specifies the location of the "wounds" in question.  

The appellant's initial claim for VA compensation benefits, 
signed by him and filed in September 1945, refers only to the 
GSW of the right arm.  Despite his recent contentions to the 
contrary, the appellant made no mention of additional SFWs at 
that time.  

Comprehensive VA medical examinations of the appellant in 
December 1946 and December 1948 produced neither a medical 
history, complaints nor clinical findings indicative of SFWs 
of the spine, knees and legs, or feet.  Under the heading 
reserved for residuals of GSWs or other injuries, both 
medical examiners listed only the residuals of the GSW of the 
right arm.  

The claims files reflect no relevant medical evidence for 
many years.  A VA orthopedic examination of the appellant in 
October 1967 by J.D. Stewart, M.D., was limited primarily to 
the GSW of the right arm.  Dr. Stewart also reported some 
muscular tenderness and limitation of motion in the 
appellant's neck, but did not identify the etiology of these 
symptoms.  The appellant has subsequently pointed to this 
examination report as proof of the claimed SFWs of the spine, 
knees and legs, or feet.  

A VA medical examination of the appellant in May 1971 was 
negative for any complaints or findings indicative of SFWs of 
the spine, knees and legs, or feet.  X-ray studies of the 
entire spine disclosed minimal degenerative (arthritic) 
changes, but no evidence of residuals of SFWs.  

On VA medical examination in October-November 1981, the 
appellant gave no medical history of combat wounds other than 
the GSW of the right arm, and no findings pertinent to SFWs 
of the spine, knees and legs, or feet were reported.  

X-ray films of both feet, knees and ankles taken in March 
1983 disclosed evidence of degenerative arthritis in both 
knees, bilateral calcaneal spurs, a degenerative cyst(s) on 
the right talus, and normal ankles.  No evidence of SFW 
residuals was disclosed by such X-ray films.  

In September 1983, the appellant was accorded a comprehensive 
POW protocol examination.  The extensive written report of 
his medical history signed by the appellant at that time 
reflect only the GSW to the right arm; no mention was made by 
the appellant of additional SFWs in answer to specific 
questions concerning injuries sustained in service.  The 
medical findings reported on examination did not include any 
findings referable to the residuals of SFWs of the spine, 
knees and legs, or feet, although arthritis of the left knee, 
with some accompanying swelling and limitation of motion, was 
noted by the examiner.  On physical examination, the clinical 
evaluation of the spine and the lower extremities was 
otherwise normal.  X-ray films disclosed degenerative 
arthritis and degenerative disc disease in the cervical and 
lumbar spines.  

The appellant made no mention of combat wounds other than the 
GSW to the upper right arm on VA examination in April 1988, 
nor were any findings consistent with SFWs of the spine, 
knees, legs or feet reported on that examination.  
Unretouched color photographs of the appellant taken in 
connection with the examination do not show the knees, legs 
or feet, but they do not reflect any obvious scars or other 
evidence of SFWs involving the spine.  

In a written statement dated in September 1991, the appellant 
for the first time asserted that he "received four wounds in 
action," having been wounded " in [the] upper spine area and 
both feet" in addition to the documented GSW of the right 
arm.  He also stated that he had tried to tell VA about these 
additional three wounds, but that VA "would only accept the 
wound of the right arm, as this they could see with the naked 
eye.  The other wounds were from schrapnel [sic].  This was 
not admitted to by the VA."  He further asserted, 
inaccurately, that these additional three wounds were 
documented on the POW protocol examinations in 1981 and 1983, 
and by X-ray evidence.  

In January 1992, the appellant again asserted that he had 
sustained four wounds in action, referring to official 
documents mentioning "wounds" incurred on March 23, 1943.  He 
also alleged that arthritis recently diagnosed in his 
cervical and lumbar spines and in his knees was caused by the 
wounds he received in action.  It should be noted that, in 
its March 1994 decision, the Board upheld the RO 
determination that the appellant's arthritis was not of 
traumatic origin, and that this was further affirmed by the 
Court in its decision of January 2, 1996 ([redacted]).  

In June 1992, K.B. Waters, M.D., reported that the appellant 
had "a history of a previous gunshot wound during the war," 
as well as a history of arthritis in the cervical, dorsal and 
lumbar areas of the spine, gout in both knees and toes, and 
right calf pain.  Dr. Waters made no mention of SFWs 
involving the spine, knees, legs or feet.  

A bone scan of the appellant conducted at a private hospital 
in March 1993 produced findings consistent with 
degenerative/arthritic changes in the thoracolumbar junction 
and in the extremities.  The appellant later (in a statement 
dated August 14, 1993) pointed to this bone scan as proof of 
the claimed SFWs, although the relevant medical report does 
not even mention evidence of SFWs.  

D.E. Saye, D.P.M., reported in May 1996 that the appellant 
"states he has shrapnel in his feet and body he received in 
the North Africa campaign."  No objective confirmation of the 
SFWs was reported on examination of the appellant at that 
time.  

By letter addressed to the RO on September 8, 1998, the 
appellant again claimed entitlement to service connection for 
SFWs "received in WWII, as a POW in 1943."  The location of 
the alleged SFWs later migrated somewhat, as he asserted that 
he sustained SFWs of the "spine, knees and legs" in several 
letters sent to various U.S. senators and dated January 27, 
1999.  

In a written statement dated March 3, 1999, the appellant 
again asserted that he had sustained SFWs to the "spine, 
knees and legs," as documented by the service department 
report of "wounds" sustained in action, and the medical 
reports of Dr. "Steward" in 1967 and Dr. "Killner" in 1981 
(Dr. Kellner examined the appellant in 1988, not 1981, and 
reported no clinical findings pertinent to SFWs of the spine, 
knees and legs, or feet; neither did Dr. Stewart report any 
such findings in 1967).  

Based on a review of the relevant evidence as summarized 
above, the Board concludes that the appellant's claim is not 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  The 
appellant would generally be competent to testify that he 
incurred several SFWs in service, and as a combat veteran he 
is entitled to a reduced evidentiary burden on the question 
of what happened in service.  Brock, 10 Vet. App. at 137.  
Nevertheless, the Board has major problems with the 
credibility of the appellant's belated recollections.  In 
view of his total and complete silence concerning the alleged 
SFWs until 1991, more than 45 years after their alleged in-
service incurrence, especially the complete lack of 
corroboration in any of the service or post-service medical 
records, and also in view of his own contradictory statements 
concerning the location of the alleged SFWs, the Board would 
be hard pressed to believe that the appellant's statements 
concerning his incurrence in service of several SFWs, in 
addition to his acknowledged GSW of the right arm, are 
credible.  Given the conspicuous silence and/or normal 
findings of several medical records reporting on the 
contemporary condition of the appellant's spine, knees and 
legs, or feet both in service and afterwards, the Board would 
also conclude that the appellant's statements concerning 
service incurrence have been rebutted by affirmative findings 
to the contrary in the relevant medical records.  See Arms v. 
West, 12 Vet. App. 188 at 195-97.  However, it is not 
necessary to go that far in order to decide the present 
appeal as the appellant's claim is not well grounded for 
other reasons.  

Even if the appellant's account of the incurrence in service 
of several additional SFWs is accepted, and for the purposes 
of determining well-groundedness the credibility of such 
evidence is generally presumed (see Robinette v. Brown, 
8 Vet. App. 69 at 75 (1995)), the current evidentiary record 
still reflects no competent medical evidence of current 
residuals of the alleged SFWs and, consequently, no medical 
evidence of a nexus between such current disability and 
events in service.  The RO has asked the appellant on several 
occasions to report for VA medical examination in order to 
confirm if any residuals of the alleged SFWs are present, but 
he always refuses to do so.  The current evidentiary record 
does not reflect any competent medical evidence of 
contemporary symptoms or manifestations, including scarring, 
attributable to the claimed SFWs.  The appellant appears to 
believe that the symptoms he currently experiences due to 
arthritis and/or gout in the spine and lower extremities are 
due to the alleged SFWs, but as a lay person he is not 
competent to assert such a medical opinion, and no competent 
medical authority has expressed a concurring opinion.  
Espiritu, 2 Vet. App. 492; Grottveit, 5 Vet. App. 91.  
Furthermore, it has already been determined that the 
appellant's arthritis is not traumatic in origin.  

In the absence of competent medical evidence of any current 
disability due to the alleged SFWs incurred in service, the 
Board must deny the appeal for failure to submit a well-
grounded claim.  

Earlier Effective Date for Frozen Feet

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (1998).  

In April 1973 and again in February 1983, the Board denied 
the appellant's claims seeking service connection for the 
residuals of frozen feet.  Those decisions were supported by 
the evidence then of record and were in accord with the 
controlling legal criteria then in effect.  Competent medical 
evidence of any residual disability stemming from the frozen 
feet experienced by the appellant in service was not of 
record as late as February 1983.  It was specifically 
reported on VA examination of the appellant in May 1971 that 
no residuals of frozen feet were present at that time.  The 
Board decisions of April 1973 and February 1983 concerning 
the residuals of frozen feet are now administratively final 
and are not subject to revision based on the same factual 
basis.  38 U.S.C.A. § 7104(b) (West 1991).  

At the time of a September 1983 POW protocol examination of 
the appellant, the medical examiner noted the history given 
by the appellant of frozen feet in service, reported no 
current symptoms attributable to such incidents, but 
nevertheless recorded a diagnosis of "frozen feet."  In its 
January 1996 Memorandum Decision, the Court characterized 
this evidence as "somewhat ambiguous" concerning the presence 
in 1983 of any residuals of frozen feet.  

The appellant submitted an informal claim dated March 19, 
1990 seeking service connection as a former POW for residuals 
of frozen feet.  This was a new claim and not an attempt to 
reopen the previously denied claims.  Suttmann v. Brown, 
5 Vet. App. 127 at 136 (1993).  A formal claim on VA Form 21-
526 ensued in June 1990.  

Subsequent medical evidence of record does not confirm the 
presence of any current residuals of frozen feet until a 
podiatrist reported in April 1996 that the appellant had 
undoubtedly sustained a thermal injury to his feet which were 
currently symptomatic.  Based primarily on this medical 
evidence, service connection was established for residuals of 
frozen feet, effective March 21, 1990 (subsequently amended 
to March 19, 1990; see statement of the case dated in March 
1999 and supplement thereto).  

In general, the effective date of an award of disability 
compensation benefits based on a claim filed more than one 
year after separation from service will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i).  The organic residuals of frostbite may be 
presumed to have been incurred in service if manifested to a 
compensable degree at any time in a former POW.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309(c).  Residuals of frozen 
feet are compensable when they are characterized by mild 
symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7122 (1997) (as 
in effect prior to August 13, 1998).  

In the present case, the earliest medical evidence clearly 
establishing the existence of symptomatic residuals of frozen 
feet dates from April 1996.  Even if the "somewhat ambiguous" 
medical report in September 1983 is accepted as demonstrating 
the existence of the claimed disability, and it is far from 
clear that these were symptomatic at that time, entitlement 
to service connection for this disability cannot be earlier 
than the date of the current claim, March 19, 1990.  


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for claimed SFWs of the 
spine, knees and legs, or feet is not established; the appeal 
is denied to this extent.  

An effective date earlier than March 19, 1990 for the grant 
of service connection for residuals of frozen feet is also 
not established; to this extent, the appeal is denied.  


REMAND

In May 1998, at the Board's request, a VA physician reviewed 
the appellant's extensive medical records and appears to have 
concluded that the appellant acquired no additional GU 
disability as a result of VA medical treatment from August 
1971 to November 1973.  However, this medical expert did not 
provide answers to the three specific questions posed in the 
February 1998 remand of this appeal, and the appellant has 
particularly noted this deficiency (see, e.g., appellant's 
letter to the RO, dated June 21, 1998).  The Board observes 
in connection with this case that the Court has held that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand order, and it 
imposes on VA a concomitant duty to ensure compliance with 
the terms of the remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  Accordingly, the Board has no choice other than to 
insist on answers to the specific medical questions posed in 
the prior remand.  

Moreover, the VA reviewer in May 1998 made a factual error 
when he stated that the "initial procedure in August 1971, 
the exploratory laparotomy and wedge resection [of the neck 
of the bladder] has [sic] been determined an unnecessary 
procedure."  On the contrary, only the August 1971 
exploratory laparotomy was determined by the Board in its 
February 1988 decision to have been unnecessary; the initial 
wedge resection on August 9, 1971 was specifically found by 
the Board to be "an appropriate procedure," which, indeed, 
had to be repeated (by transurethral means) later in August 
1971 and again in March 1972.  (See Board decision, 
February 12, 1998, p. 7.)  It seems most likely that the VA 
physician simply misread the Board's February 1988 decision 
(as the RO's Director surmised in her letter of June 9, 1998 
to the appellant); however, the possibility that he is now 
stating as his own opinion, contrary to the Board's prior 
conclusions, that the initial wedge resection on August 9, 
1971 was also an unnecessary surgical procedure cannot be 
overlooked in fairness to the veteran.  Further clarification 
must, therefore, be sought on this point.  (The appellant has 
also correctly pointed out that the May 1998 opinion by Dr. 
Boaz reflects two typographical errors concerning the dates 
of subsequent private medical treatment (cystoscopy and right 
nephrectomy) received by him in 1986, not 1996).  

It also presently appears that the claim seeking SMC based 
upon the alleged need for regular A&A by another individual 
is inextricably intertwined with the claim seeking additional 
compensation benefits under 38 U.S.C.A. § 1151 (West 1991).  
Accordingly, further consideration of the appeal concerning 
this issue should and will be deferred until the § 1151 claim 
can be resolved.  

Finally, the appellant contends that he is entitled to 
separate schedular disability ratings for the residuals of 
his gunshot wound of the right arm and for the residuals of 
wartime surgery for an aneurysm of the brachial artery in the 
right arm resulting from that gunshot wound.  A longitudinal 
review of the evidentiary record reveals that, as long ago as 
a rating action dated in December 1948, the postoperative 
residuals of the aneurysm were included in the description of 
the service-connected right arm disability.  The RO has 
determined in a rating action dated in February 1999 that 
entitlement to separate and compensable ratings for both the 
muscle injury and the residuals of the aneurysm surgery would 
not be proper,"as that would be, in effect, granting 
concurrent evaluations for the same impairment."  In its very 
short and somewhat confusing discussion of the reasons and 
bases for this decision, the RO has made no reference to the 
Court's holding in Esteban v. Brown, 6 Vet. App. 259 (1994), 
or to VAOPGCPREC 23-97 (1997), both of which deal 
specifically with the circumstances justifying separate 
ratings.  Further clarification is again required in this 
situation.  

In addition, the rating criteria for aneurysms changed, 
effective January 12, 1998.  The RO has not yet considered 
the rating criteria in effect prior to January 12, 1998.  
Moreover, the March 1999 statement of the case and supplement 
thereto cite only to the current rating criteria, but then 
discuss the qualifications for a 30 percent rating (which is 
not provided for in the cited rating criteria) and a 
40 percent rating for the aneurysm utilizing terms (such as 
stasis dermatitis, cellulitis, ulceration, edema, etc.) not 
set forth in the cited rating criteria.  The RO must clarify 
what rating criteria it is using in this case and provide the 
correct citations to such criteria.  This is a matter of 
fundamental due process.  If the Board is confused as to the 
rating criteria being used by the RO, the appellant must be 
similarly confused.  

All of the appellant's pending claims would be immeasurably 
helped if he would consent to appear for VA medical 
examination.  His frequently-stated, irrational and 
uncorroborated fears concerning VA "experimentation" and 
"butchery" have been previously considered and discredited by 
both the Board and the Court.  As the Court commented on page 
6 of its Memorandum Decision of January 2, 1996, "what is 
involved here is an examination, not a surgery."  The 
appellant and his wife, by written statement dated 
February 11, 1998, have even gone so far as to accuse VA of 
being "anxious to get me into your medical center to kill 
me."  It is truly unfortunate that such fantasy has kept the 
appellant from completing the evidentiary record necessary to 
support his claims.  

The appellant is thus encouraged once again to consent to 
appear for VA medical examination in support of his pending 
claims.  Alternatively, he should obtain and submit private 
medical evidence which would objectively substantiate his 
various contentions.  The problem with the latter approach is 
that most such evidence submitted so far depends exclusively 
on the appellant's own grossly distorted version of his 
medical history and the relevant facts, rather than on the 
basis of a review of the extensive medical records contained 
within the voluminous (approximately eight volumes) official 
VA claims file, thereby adversely affecting the weight and 
credibility to be accorded such evidence.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); also see Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

Accordingly, this appeal is remanded to the RO for the 
following further development:  

1.  The RO should return the appellant's 
complete claims file to J.T. Boaz III, 
M.D., (the VA physician at the Phoenix 
VAMC who reviewed it in May 1998) or to 
another VA physician at that facility if 
for some reason he is not available, in 
order to seek clarification as to whether 
the initial wedge resection of the neck 
of the appellant's bladder performed on 
August 9, 1971 is now viewed as an 
unnecessary surgical procedure in view of 
the Board's prior determination on this 
specific question on page 7 (a copy of 
which should be provided to the reviewing 
physician) of its appellate decision in 
February 1988.  The reviewing physician 
should also undertake, as far as 
possible, to provide specific answers to 
the three questions asked by the Board in 
the February 1998 remand (a copy of page 
15 of which should also be provided).  An 
explanation of the reasons and bases for 
these opinions would also be most helpful 
to the Board in its further review of 
this claim.  

2.  The RO should readjudicate the 
question of the appellant's entitlement 
to a separate schedular rating for the 
postoperative aneurysm of the right 
brachial artery under the criteria set 
forth in Esteban v. Brown, 6 Vet. App. 
259 (1994), and VAOPGCPREC 23-97 (1997).  
The RO should also clarify the source of 
the schedular rating criteria utilized in 
making this determination.  (See 
discussion on this point above)  

3.  After undertaking any appropriate 
further evidentiary development, the RO 
should then readjudicate the claim 
seeking compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 (West 
1991).  Once this matter is resolved, the 
RO should also readjudicate the claim 
seeking SMC due to the appellant's 
alleged need for the A&A of another 
individual.  

If the benefits sought are not granted, the appellant should 
be furnished an appropriate supplemental statement of the 
case and provided an opportunity to respond thereto.  In 
accordance with proper appellate procedures, the case should 
then be returned to the Board for further appellate 
consideration.  The appellant need take no further action 
until he is so informed, but he may furnish additional 
evidence and/or argument while the case is in remand status.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 

